 Case: 1:19-cv-03945 Document #: 95 Filed: 09/01/21 Page 1 of 1 PageID #:1236

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Laith Saud
                                  Plaintiff,
v.                                                    Case No.: 1:19−cv−03945
                                                      Honorable Robert M. Dow Jr.
DePaul University, et al.
                                  Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, September 1, 2021:


        MINUTE entry before the Honorable Sunil R. Harjani: Status hearing set for
9/8/2021 at 9:15 a.m. by telephone. The call−in number is (888) 684−8852 and the access
code is 7354516. Persons granted remote access to proceedings are reminded of the
general prohibition against photographing, recording, and rebroadcasting of court
proceedings. Mailed notice(lxs, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
